DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1, 5-6, 10-11 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 6 and 11 are about mapping the real object into a virtual object in an augmented reality (AR) scenario according to the position information of the real object, and displaying in superposition the virtual object on a corresponding position in the AR scenario according to the position information of the real object, allowing a position of the virtual object and a position of the real object in a real world seen by user through an AR device being the same; obtaining an identifier of the real object; binding the real object to the virtual object according to the identifier of the real object; controlling, the virtual object to move synchronously in the AR scenario according to a moving track of the real object, allowing the user to obtain the sensual experience of operating the real object in the AR scenario displayed with the virtual object when the user wears the AR device and operates the real object in the space; the obtaining an identifier of the real object comprises: receiving an object binding request inputted by the user; the object binding request comprises the identifier of the real object, and the object binding request is used to indicate to bind the real object to the virtual object; wherein the 
Kasahara 20140016825, Olson 9996978, Anderson 20190043260, and Hernandez 20170309178 combined cannot discloses these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 5 and 16 depend on claim 1, are allowed based on same reason as claim 1.
Claim 10 and 17 depend on claim 6, are allowed based on same reason as claim 6.
Claim 15 and 18 depend on claim 11, are allowed based on same reason as claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616